DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Restriction Requirement, received 6-4-2021, is acknowledged.  Claims 1, 2, 4, 6-9, 11, 13-15, 17-20, and 22-29 has been amended.
	Applicants elect, without traverse, Invention I, claims 1-14, and 29
Claims 1-29 are pending.  Claims 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-14, and 29 are under consideration.


Specification
The disclosure is objected to because of the following informalities:
Throughout the specification are the recitations of "Card domain" and "CARD domain".  If this is the same entity, then only one form must be used throughout the entire specification.
Page 1, line 12, "T3S" should be "T3SS"; line 22, "I110" should be "IL10".
Page 9, the brief description of Figure 5 recites "IC50 MOI is indicated in (III).  There is no Figure 5 III; line 27, "Y. enterocolitica" should be in italics for consistency with the rest of the specification.
Page 10, lines 3, 18, and 33, "Y. enterocolitica" should be in italics.
Page 11, line 10, "Y. enterocolitica" should be in italics.
Page 14, lines 24, 27, and 28, "Y. enterocolitica" should be in italics.
Page 17, line 5, "V. cholerae" should be in italics.
Page 19, lines 18, and 27, "Y. enterocolitica" should be in italics; the Brief Description of Figure 40 does not define "CR" or what the empty circles represent; the Brief Description of Figure 41 does not define "CR" or what the empty circles represent; the Brief Description of Figure 42 does not define "CR" or what the empty circles represent.
Page 20, lines 3, 16, 25, and 26, "Y. enterocolitica" should be in italics; the Brief Description of Figure 43 does not define "CR" or what the empty circles represent;
Page 21, lines 2-32, "Y. enterocolitica" should be in italics.
Page 44, lines 5-8, all bacterial names should be in italics.
Page 50, lines 29-31, all bacterial names should be in italics.
Page 57, lines 4-5, all bacterial names should be in italics.
Page 64, line 31, "Salmonella" should be in italics.
Pages 97-100, in Table II, all "Y. enterocolitica" should be in italics.
Page 101, in Table III, "Y. enterocolitica" should be in italics.
Pages 112-113, in Table IV, all "Y. enterocolitica" should be in italics.
Page 115, lines 11-31, all "Y. enterocolitica" should be in italics.
Page 116, lines 3-30, all "Y. enterocolitica" should be in italics.
Page 117, lines 4-34, all "Y. enterocolitica" should be in italics.
Page 118, lines 1-9, all "Y. enterocolitica" should be in italics.
Page 119, line 5, "Y. enterocolitica" should be in italics.
Page 120, line 14, "Y. enterocolitica" should be in italics.
Page 121, lines 6-7, all "Y. enterocolitica" should be in italics.
Page 124, line 26, "P. areuginosa" should be "P. aeruginosa"; line 33, "P. aeruginosa" should be in italics.
Page 125, lines 4-34, all bacterial names should be in italics.
Page 126, lines 26-27, all bacterial names should be in italics.
Page 127, lines 2-29, all bacterial names should be in italics.
Page 131, lines 13-20, all "Y. enterocolitica" should be in italics.
Page 132, lines 13-19, all "Y. enterocolitica" should be in italics.
Appropriate correction is required.
Drawings
Figures 3A-3Q are objected to because all "Y. enterocolitica" should be in italics.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 6 recites "CARD domain".  It is unclear if this is the "Card domain", page 10 of the specification, or, the "CARD domain" page 44 of the specification.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is the recombinant virulence attenuated Gram-negative bacterial strain of claim 1, wherein the protein involved in induction or regulation of an IFN response is a protein involved in induction or regulation of a type I IFN response wherein the protein involved in induction or regulation of a type I IFN response is selected from the group consisting of RIG 1, MDA5, MAVS/IPS-1, WspR, DncV, DisA and DisA-like, CdaA, and cGAS or a fragment thereof.
	The specification does not define the metes and bounds of "a fragment" of the various proteins which retains the desired activity.
	Thus, it is unclear what fragment of RIG 1, MDA5, MAVS/IPS-1, WspR, DncV, DisA and DisA-like, CdaA, or cGAS may be included in or excluded from the scope of the instant claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is the recombinant virulence attenuated Gram-negative bacterial strain of claim 4, wherein the gene coding for an endogenous protein essential for growth is selected from a gene coding for an enzyme essential for amino acid production, a gene coding for an enzyme involved in peptidoglycan biosynthesis, a gene coding for an enzyme involved in LPS biosynthesis, a gene coding for an enzyme involved in nucleotide synthesis and a gene coding for a translation initiation factor.
	It is unclear if "a gene coding for an enzyme involved in nucleotide synthesis and a gene coding for a translation initiation factor" is one choice or two choices.  If two choices, then the claim should be amended to read "a gene coding for an enzyme involved in nucleotide synthesis, and a gene coding for a translation initiation factor".
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is the recombinant virulence attenuated Gram-negative bacterial strain of claim 9, wherein the gene coding for the endogenous enzyme essential for growth, its endogenous promoter and its endogenous transcriptional terminator are located 122 bp upstream of the start of orfl55 (SycO) on the endogenous virulence plasmid.
	Without a reference sequence for the endogenous virulence plasmid, it is unclear what is "122 bp upstream of the start of orf155 (Syc0)".
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is the recombinant virulence attenuated Gram-negative bacterial strain of claim 11, wherein the modulation within a RNA thermosensor region upstream of a gene coding for an endogenous AraC-type DNA binding protein comprises a deletion which removes a RNA hairpin structure or parts thereof upstream of the gene coding for an endogenous AraC-type DNA binding protein.
	The specification does not define "parts thereof".  Thus, it is unclear what parts of said RNA hairpin structure may be removed or must be included.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Bruggen et al. (WO99/45098, September 10, 1999).
	The claims are drawn to a recombinant virulence attenuated Gram-negative bacterial strain which comprises a nucleotide molecule comprising:  a nucleotide sequence encoding a heterologous protein fused in frame to the 3' end of a nucleotide sequence encoding a delivery signal from a bacterial effector protein, and a nucleotide sequence encoding a promoter operably linked to the nucleotide sequence encoding the delivery signal from a bacterial effector protein, and 
wherein the heterologous protein is a protein involved in induction or regulation of an interferon (IFN) response.
	Van Der Bruggen et al. teach said recombinant virulence attenuated Gram-negative bacterial strain (Yersinia) comprising a nucleotide sequence encoding a heterologous protein (MAGE) fused in frame to the 3' end of a nucleotide sequence encoding a delivery signal from a bacterial effector protein (YopE).  (Abstract; Figure 2B; examples 3, 5; claims 18-22)
Claim Objections
Claim 2 is objected to because of the following:  line 6, define "CARD"; line 10, define "STING".  Appropriate correction is required.
Claim 8 is objected to because of the following:  line 36, "Yersinia" should be in italics.  Appropriate correction is required.
Claim 14 is objected to because of the following:  line 3, "Yersinia enterolitica" should be "Yersinia enterocolitica".  Appropriate correction is required.
Claims 4, 7, 9, 11, 13, and 29 are objected to because they depend from rejected claims.  Appropriate correction is required.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 30, 2021